Title: To Thomas Jefferson from James Madison, 3 June 1798
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            June 3. 1798.
          
          Friday’s mail brought me your favor of May 24. The letter from S. Bourne had previously reached us thro’ a Fredg. paper. It is corroborated  I find by several accounts from different sources. These rays in the prospect will if I can judge from the sensations in this quarter, have an effect on the people very different from that which appears in the public counsels. Whilst it was expected that the unrelenting temper of France would bring on war, the mask of peace was worne by the war party. Now that a contrary appearance on the side of France is intimated, the mask is dropped, and the lye openly given to their own professions by pressing measures which must force France into War. I own I am not made very sanguine by the reported amendment in the posture of our negociators, first because the account may not be very correct, and next because there are real difficulties to be overcome, as well as those which the pride of one or other of the parties may create. not to mention the probable arrival of what has passed here before the scene is closed there. But the palpable urgency of the Ex. & its partizans to press war in proportion to the apparent chance of avoiding it, ought to open every eye to the hypocrisy & perfidy. which has hitherto deceived so many good people. Should no such consequence take place it will be a proof of infatuation which does not admit of human remedy. It is said, and there are circumstances which make me believe it, that the hotheaded proceedings of Mr. A are not well relished in the cool climate of Mount Vernon. This I think may fairly be inferred from the contrast of characters and conduct, but if it has been expressed it must have been within a very confidential circle. Since my last there has been a sequel of fine & extensive rains. We have had a tolerable, tho’ not an equal or sufficient share of them. Your neighbourhood I fancy has fared better.
          Very affy. Yrs.
          
            Js. M. Jr.
          
          
            If Barnes has not sent off the glass pullies &c. please to order as much of the proper chord as will be wanted for the latter.
          
        